Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 10/10/2019.  Claims 1-20 are currently pending within this application.

Foreign Priority
2.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2019-0112282, filed on 9/10/2019.

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US PGPub 2020/0258236) [hereafter Cox].

5.	As to claim 1, Lin discloses an artificial intelligence (AI) server (apparatus 100 as shown in Figures 1 and 3) for de-identifying a face area of an unspecific person (out of 

6.	As to claim 2, Lin discloses the second face information included in the second image file associated with the user includes previously recognized face information in an image file stored in the device of the user (Paragraphs 0016, 0021-0023). 

7.	As to claim 3, Lin discloses a memory (database/memory 302) configured to store an image file uploaded to an account of the user registered in a service provided via the AI server, wherein the second image file associated with the user includes the image file uploaded to the account of the user (Paragraphs 0021-0023). 

8.	As to claim 4, Lin discloses the memory stores friend relationship information (enrollment information) for the account of the user registered in the service provided via the AI server, and wherein the second image file associated with the user includes an image file uploaded to an account having a friend relationship with the account of the user (Paragraphs 0021-0023).

9.	As to claim 5, Lin discloses the processor is further configured to determine an output priority of the first face information based on at least one of face recognition accuracy of the first face information or a recognized face area size of the first face information (Paragraphs 0015-0017). 

10.	As to claim 6, Lin discloses the processor is further configured to determine specific face information in the first image file corresponding to a known person that is known by the user when the specific face information is included in the second face information (Paragraphs 0013, 0021-0024). 



12.	As to claim 8, Lin discloses the processor is further configured to transmit friend relationship information (enrollment information) corresponding to the specific face information to the device of the user via the communicator (Paragraphs 0021-0023). 

13.	As to claim 9, Lin discloses the processor is further configured to receive friend relationship information (enrollment information) corresponding to the unspecific face information, and change the unspecific face information to specific face information corresponding to a known person that is known to the user based on the friend relationship information (confirmation information) indicating a friendship relationship with the user of the device (Paragraphs 0021-0024, 0035-0037). 

14.	As to claim 10, Lin discloses the processor is further configured to transmit the modified version (modified photo 204) of the first image file to the device of the user (Paragraphs 0027, 0047). 

15.	As to claim 11, Lin discloses the image area of the unspecific face information in the modified version of the first image file includes at least one of a mosaic effect, a blurring effect, an image overwriting, or a deletion (Paragraphs 0014, 0027-0029, 0047).

16.	As to claims 12-20, the Lin reference discloses all claimed subject matter as explained above in conjunction with the comments/citations of claims 1-11.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO